Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowable at least for the reason that the prior art does not teach or reasonably suggest the m times of reciprocation (m: an integer of two or greater) of the irradiation region in the first direction and one time of reciprocation of the irradiation region in the second direction that correspond to each other as set forth in the claimed combination; and
Claims 13-24 are allowable at least for the reason that the prior art does not teach or reasonably suggest the control unit that is configured to repeat generation of the second signal element in an outgoing period or an incoming period in the one swing of the mirror with respect to the second axial line as a central line to generate the first drive signal and the second drive signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Freeman et al (US 8,576,468 B2) discloses a scanning device comprising a light source, a MEMS mirror and a control unit (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11/29/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872